PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Hu, et al.	
Application No. 16/056,608
Filed: August 7, 2018	
Attorney Docket No. 10000.023USC
:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed July 8, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on October 9, 2020. The Office mailed a Notice of Abandonment on February 10, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This matter is being referred to the Technology Center Art Unit 3763 for review of the response filed April 12, 2021.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET